                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:16-CV-716-BR


FAYE GORE, Individually and as Executrix of         )
the Estate of WADE MILLER GORE, Deceased,           )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )       ORDER
                                                    )
AIR & LIQUID SYSTEMS CORPORATION,                   )
et al.,                                             )
                                                    )
       Defendants.                                  )

       THIS MATTER is before the Court upon joint motion by Plaintiff Faye Gore,

Individually and as Executrix of the Estate of Wade Miller Gore, Deceased and Defendant

Armstrong International, Inc. to dismiss with prejudice, all claims against Armstrong

International, Inc. [Doc. 340]. There being no opposition, the motion is ALLOWED. IT IS

THEREFORE ORDERED that Plaintiffs’ claims against Defendant Armstrong International,

Inc. are hereby DISMISSED WITH PREJUDICE with each party to bear its own costs.

       This 7 January 2019.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
